INTERNATIONAL SHIPHOLDING CORPORATION REPORTS FIRST QUARTER 2009 RESULTS DECLARES FIRST QUARTER DIVIDEND OF $0.50 PER SHARE Mobile, Alabama, April 29, 2009 - International Shipholding Corporation (NYSE: ISH) today announced the financial results for the quarter ended March 31, 2009. First Quarter 2009 Highlights · Reported revenue of $98.1 million for the three months ended March 31, 2009, an increase of 54.0%, from $63.7 million for the first quarter of 2008; · Generated net income of $9.5 million for the three months ended March 31, 2009, an increase of 97.9%, from $4.8 million for the comparable period in 2008, which included net income of $4.1 million from the discontinued LASH Liner service; · Enhanced financial strength by paying down $3.3 million in debt; and · Declared a dividend of $0.50 per share payable on June 1, 2009 to shareholders of record as of May 14, 2009. Niels M.
